Error from tbe Superior Court, upon a bill of exceptions. Tbe defendant in error pleaded in abatement of tbe writ — Tbat tbe bill of exceptions on wbicb it was founded contained only a general stating of tbe facts and arguments in tbe cause, and was drawn up after a verdict of tbe jury, and judgment tbereon; wbicb is not warranted by any law or usage of tbis state. — And upon argument, tbe court resolved — Tbat a bill of exceptions, taking up tbe whole cause, as in tbis case, is not admissible, and can be no legal foundation for a writ of error.— So tbe process was dismissed. (See M’Donald v. Fisher, ante, 339.)